Citation Nr: 1507786	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-33 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1960 to April 1964.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Waco, Texas (RO), which in pertinent part, denied the benefit sought on appeal. 

In January 2015, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of this claim.  A VHA advisory opinion report was received in February 2015.  The Board notes that the Veteran has not been notified of the receipt of the VHA opinion nor has he had the opportunity to submit additional arguments in support of claim; however, given the favorable decision below, the Board finds that it may proceed without prejudice to the Veteran.  See 38 C.F.R. § 20.1304 (2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is likely related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the Board's favorable disposition to award service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the central nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for bilateral hearing loss, and he contends that his current bilateral hearing loss is related to his in-service exposure to loud noises from gunfire.  His DD-214 shows that he served as a rifleman, which would have included training in marksmanship and familiarization with individually-assigned weapons, such as grenade training, and demonstrations of other weapon systems.  The Veteran would have periodically been on a firing range for rifle requalification. 

The Veteran's service treatment records shows that his hearing was measured by whispered spoken voice on entrance examination in February 1960 and by whispered spoken voice on separation examination in March 1964, and there is no record of a hearing problem on separation examination.

A review of the claims folder demonstrates that the Veteran has current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  See the reports of 2010, 2012, 2013, and 2014 VA examinations.  Element (1), current disability, has been shown. 

In addition, the Board concedes that the Veteran was likely exposed to extreme noises during his period of service.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran's DD 214 from his service in the United States Army shows that his military occupational specialty (MOS) was as a rifleman and he was a member of an infantry unit.  Based on the Veteran's MOS, his exposure to extreme noise in service is highly probable.  In addition, the Veteran has reported that he was exposed to loud noises from gunfire.  Given the Veteran's MOS, and his credible statements about his duties while in service, the Board finds that the Veteran was likely exposed to extreme noise in service.  Element (2), in-service injury, has been met. 

With regard to the Veteran's bilateral hearing loss and element (3), a medical nexus, the record contains a February 2015 VHA advisory medical opinion report, in which the VA medical expert concluded that it was at least as likely as not that the Veteran's bilateral hearing is related to acoustic trauma that he suffer during his period of service.  This VA medical opinion is based on a review of the claims folder and contains a lengthy rational statement in support of the medical conclusion rendered. 

The Board has considered the negative medical nexus opinions by the VA examiner who conducted the July 2010, January 2012, and June 2014 VA audiology examinations.  Although the VA examiner's opinion is a medical conclusion that the Board cannot ignore or disregard, the Board is not obligated to accept any examiner's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Rather, the Board's duty is to assess the probative value of the medical evidence.  Id.  Here, the 2015 VHA medical expert's opinion is based on a review of the Veteran's claims folder, including the previous VA audiology examination reports that contain negative medical nexus opinions.  The Board finds that the 2015 VHA expert's medical opinion contains more probative value on this matter as it was render after a review of the entire claims folder. 

The Board concludes that the medical nexus evidence of record addressing the etiology of the Veteran's bilateral hearing loss is in relative equipoise.  Thus, any reasonable doubt is resolved in his favor and the third element has been met for this claim.  See Shedden, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


